


Exhibit 10.16

 

Resolution
of the
Board of Directors
of
City National Corporation

 

WHEREAS, the Corporation has previously adopted the City National Corporation
Amended and Restated 2002 Omnibus Plan (the “Plan”) and the Plan was approved by
the shareholders of the Corporation on April 28, 2004;

 

WHEREAS, the Board has been advised that section 409A of the Internal Revenue
Code, enacted as part of the American Jobs Creation Act of 2004, prohibits the
grant of discounted stock options;

 

WHEREAS, the purpose of the First Amendment to the Plan is to conform the Plan
to the requirements of Section 409A of the Internal Revenue Code;

 

WHEREAS, the Board is authorized to amend the Plan pursuant to Section 6.6(a)
thereof;

 

WHEREAS, the Compensation, Nominating & Governance Committee (the “Committee”)
has recommended approval by the Board of the First Amendment to the Plan to
eliminate any grant or award of equity compensation to Non-Employee Directors;

 

NOW, THEREFORE BE IT RESOLVED, pursuant to Section 6.6(a) of the Plan, the Plan
is hereby amended, as provided in the attached Exhibit A, to eliminate the grant
of equity compensation under the Plan to Non-Employee Directors.

 

RESOLVED FURTHER, Provisions of the Plan not specifically amended by these
Resolutions shall remain in full force and effect.

 

RESOLVED FURTHER, All capitalized terms which are used herein shall have the
same definitions which are contained in the Plan, unless otherwise defined
herein.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.  Section 1.1, Purpose, of the Plan is amended by deleting “, and to motivate
and reward Non-Employee Directors with grants of Director Stock Options”.

 

2.  Section 1.2, Definitions, of the Plan is amended by deleting subsections (n)
and (aa) and replacing them with the following:

 

(n)     Reserved

 

(aa)   “Participant” shall mean an Eligible Employee who has been granted an
Award under this Plan.

 

3. Section 1.4, Participation,  of the Plan is amended by deleting the final
sentence of such section:

 

“Non-Employee Directors shall be eligible to receive Awards under this Plan only
as specified in Section 2.8 .”

 

4.  Section 1.5(a), Shares Available for Awards, Number of Shares, of the Plan
is amended by:

 

(a) deleting, in the first sentence, “and grants of Director Stock Options to
Non-Employee Directors”.

 

5.  Section 1.5(d), Shares Available for Awards, Reissue of Awards, of the Plan
is amended by deleting the last sentence of such subsection and replacing it
with the following:

 

Only Shares which were originally awarded as Director Stock Options or
Restricted Stock may be reissued as Restricted Stock.

 

6.  Section 2.8.,  Special Requirements for Director Stock Options, of the Plan
is amended by deleting the section in its entirety and replacing it with the
following:

 

Section 2.8.,  Reserved.

 

--------------------------------------------------------------------------------
